18 N.Y.3d 864 (2012)
962 N.E.2d 269
938 N.Y.S.2d 864
2012 NY Slip Op 60147
GLOBAL REINSURANCE CORPORATION-U.S. BRANCH, Formerly Known as GERLING GLOBAL REINSURANCE CORPORATION-U.S. BRANCH, Respondent,
v.
EQUITAS LTD. et al., Appellants.
Motion No: 2012-19
Court of Appeals of New York.
Submitted January 3, 2012.
Decided January 5, 2012.
Motion by Society of Lloyd's for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be served and 19 copies filed within seven days.